DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1, 3 and 5-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maru et al. (“Maru”) (U.S. PG Publication No. 2015/0260450) in view of Li et al. (“Li”) (U.S. PG Publication No. 2018/0285653) and Ichinose et al. (“Ichi”) (U.S. PG Publication No. 2008/0147261).

In regards to claim 1, Maru teaches a household electrical appliance comprising: 
	a peripheral camera that records a periphery of a household electrical appliance main body (See for example ¶0024, FIG. 2 and 4); 
	a controller that controls operation of the peripheral camera (See FIG. 4 in view of ¶0041, 0043, 0058 and FIG. 9); and 

	the human detector processor performs the detecting of human presence more than two times (See ¶0036 wherein the refrigerator is not pulled out and therefore electricity is powered at all times, therefore the system is operated continuously, this is taken in view of ¶0047 wherein even after a designated time has elapsed [1-hour intervals given as an example], the system may repeatedly obtain outside environment information, and as such “the safety of a child or infant staying alone in the residence can periodically be confirmed” --- thus in view of FIG. 5, multiple detection of human presence may occur, for example, throughout the day), and
	when human presence is detected by the human detector processor, the controller activates the peripheral camera (See ¶0041; also see ¶0036 and 0040 for more information).
	Maru, however, fails to teach performs guidance processing of guiding the human to a room in which the household electrical appliance main body is installed, the controller is configured to perform processing of a plurality of types of guidance processing as the guidance processing, each of the plurality of types of guidance processing having a different processing content, and the plurality of types of guidance processing include at least a guidance processing for guiding the human from an entrance of the house to the household electrical appliance main body, and a guidance processing for guiding the human from the household electrical appliance main body to the entrance of the house.
	In a similar endeavor Li teaches teach performs guidance processing of guiding the human to a room in which the household electrical appliance main body is installed (See ¶0021 in view of 0031).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking an other improvements to the overall process as seen in at least ¶0021-0023.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ichi into Maru because simple and singular manners of guiding may be insufficient as a route may be complicated or it may be difficult to understand and unkind as seen in ¶0004-0005, as such the changing guidance as seen in ¶0007 may provide for an easier to understand guidance.

In regards to claim 5, Maru fails to teach the household electrical appliance according to claim 4, wherein as the guidance processing, the controller performs processing of showing a route from a doorway of a house to the room in which the household electrical appliance main body is installed.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023.

In regards to claim 6, Maru fails to teach the household electrical appliance according to claim 4, wherein as the guidance processing, the controller performs processing of showing a direction of the room in which the household electrical appliance main body is installed, as viewed from a doorway of a house.
	In a similar endeavor Li teaches wherein as the guidance processing, the controller performs processing of showing a direction of the room in which the household electrical appliance main body is installed, as viewed from a doorway of a house (See ¶0021 in view of ¶0031; also see ¶0067).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023.

In regards to claim 7, Mau fails to teach the household electrical appliance according to claim 4, wherein: a plurality of output devices are provided in a house; and as the guidance processing, the 
	In a similar endeavor Li teaches wherein: a plurality of output devices are provided in a house (See ¶0021 in view of ¶0031 and 0063; also see ¶0067, 0087 and 0163 for more information); and as the guidance processing, the controller activates the output means provided between a doorway of the house and the room in which the household electrical appliance main body is installed (See ¶0021 in view of ¶0031 and 0063; also see ¶0067, 0087 and 0163 for more information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023.

In regards to claim 12, Maru fails to explicitly teach the household electrical appliance according to claim 1, wherein the controller measures a time between detection and no detection of human presence by the human detector processor.
	In a similar endeavor Li teaches wherein the controller measures a time between detection and no detection of human presence by the human detector processor (See ¶0062 wherein time periods are detected and stored wherein a person is detected in specific areas or generally detected within premises or areas).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023.

Claims 8-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marutani et al. (“Maru”) (U.S. PG Publication No. 2015/0260450) in view of Li et al. (“Li”) (U.S. PG Publication No. 2018/0285653) and Ichinose et al. (“Ichi”) (U.S. PG Publication No. 2008/0147261), in further view of Cheatham, III et al. (“Cheatham”) (U.S. PG Publication No. 2016/0358508).

In regards to claim 8, Maru teaches the household electrical appliance according to claim 1, wherein: 
	the household electrical appliance main body includes a storage portion that stores an article (See FIG. 2-4), and a door that opens and closes the storage portion (See FIG. 2-4).
	Maru, however, fails to teach when approach of a human to the household electrical appliance main body is detected by the human detector processor, the controller releases a lock of the door.
	In a similar endeavor Cheatham teaches when approach of a human to the household electrical appliance main body is detected by the human detector processor, the controller releases a lock of the door (See at least ¶0017).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cheatham into Maru because it allows for consumption control as described in at least ¶0014 wherein calorie consumption and other needs are tracked and monitored.

In regards to claim 9, Maru fails to teach the household electrical appliance according to claim further comprising: an internal camera that records the inside of the storage portion; and a door opening detector processor that detects opening of the door, wherein the controller activates the internal camera on the basis of a detection result of the opening detector processor.

	a door opening detector processor that detects opening of the door, wherein the controller activates the internal camera on the basis of a detection result of the opening detector processor (See ¶0017-0019).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cheatham into Maru because it allows for consumption control as described in at least ¶0014 wherein calorie consumption and other needs are tracked and monitored.

In regards to claim 10, Manru fails to teach the household electrical appliance according to claim 8, wherein the controller locks the door when the door is closed.
	In a similar endeavor Cheatham teaches wherein the controller locks the door when the door is closed (See ¶0007 wherein it is understood by one of ordinary skill in the art that the system may lock after an authorized person has finished accessing the appliance).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cheatham into Maru because it allows for consumption control as described in at least ¶0014 wherein calorie consumption and other needs are tracked and monitored.

In regards to claim 11, Maru fails to teach the household electrical appliance according to claim 6, wherein the controller measures a time between releasing the lock and re-locking of the door.
	In a similar endeavor Cheatham teaches wherein the controller measures a time between releasing the lock and re-locking of the door (See ¶0006 wherein the system includes an access time, 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cheatham into Maru because it allows for consumption control as described in at least ¶0014 wherein calorie consumption and other needs are tracked and monitored.

In regards to claim 13, Maru fails to teach the household electrical appliance according to claim 11 further comprising communication means that communicably connects to an external terminal, wherein when a measured predetermined time is longer than a predetermined reference time, the controller notifies the external terminal by the communication means.
	In a similar endeavor Li teaches comprising communication means that communicably connects to an external terminal, wherein when a measured predetermined time is longer than a predetermined reference time, the controller notifies the external terminal by the communication means (See ¶0166-0167).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023.

In regards to claim 14, Maru teaches the household electrical appliance according to claim 8, wherein when human presence is detected by the human detector processor, or when the lock of the door is released, the controller transmits a notification that monitoring is performed (See ¶0024, 0040 and 0041).

In regards to claim 15, Maru teaches the household electrical appliance according to claim 9, wherein the controller displays a human recorded by any one of the peripheral camera and the internal camera (See ¶0029 and 0054-0055).

In regards to claim 16, Maru fails to teach the household electrical appliance according to claim 8, wherein when the door is locked, the controller performs guidance processing of guiding a human to a doorway of a house.
	In a similar endeavor Li and Cheatham together teach wherein when the door is locked, the controller performs guidance processing of guiding a human to a doorway of a house (See ¶0021 and 0031 of Li in view of See ¶0017-0019 of Cheatham).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Li and Cheatham into Maru because it allows for safe and more proper deliveries as described in at least ¶0004-0005 of Li, along with tracking and other improvements to the overall process as seen in at least ¶0021-0023 of Li, and it allows for consumption control as described in at least ¶0014 of Cheatham wherein calorie consumption and other needs are tracked and monitored.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marutani et al. (“Maru”) (U.S. PG Publication No. 2015/0260450) in view of Li et al. (“Li”) (U.S. PG Publication No. 2018/0285653) and Ichinose et al. (“Ichi”) (U.S. PG Publication No. 2008/0147261), in further view of Cheatham, III et al. (“Cheatham”) (U.S. PG Publication No. 2016/0358508) and Wu et al. (“Wu”) (U.S. PG Publication No. 2017/0053516).

In regards to claim 17, Maru teaches the household electrical appliance according to claim 8, wherein: 
	the household electrical appliance main body has a plurality of the storage portions (See FIG. 3).
	Maru, however, fails to teach when the lock of the door is released, the controller outputs information indicating a name of an article and the storage portion in which to store the article.
	In a similar endeavor Wu teaches when the lock of the door is released, the controller outputs information indicating a name of an article and the storage portion in which to store the article (See at least ¶0006 items are tied to regions of the refrigerator).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Maru because it allows for the determination of an amount of specific food items included within the refrigerator as described in ¶0006 in order to remind a user as seen in FIG. 2 and FIGs. 3, thus providing further utility to the refrigerator.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marutani et al. (“Maru”) (U.S. PG Publication No. 2015/0260450) in view of Li et al. (“Li”) (U.S. PG Publication No. 2018/0285653) and Ichinose et al. (“Ichi”) (U.S. PG Publication No. 2008/0147261), in further view of Wu et al. (“Wu”) (U.S. PG Publication No. 2017/0053516).

In regards to claim 18, Maru fails to explicitly teach the household electrical appliance according to claim 1, wherein the controller confirms whether a predetermined article is stored in a predetermined storage portion.
	In a similar endeavor Wu teaches wherein the controller confirms whether a predetermined article is stored in a predetermined storage portion (See ¶0006).


In regards to claim 19, Maru fails to teach the household electrical appliance according to claim 18, wherein if a predetermined article is not stored in a predetermined storage portion, the controller transmits a notification to that effect.
	In a similar endeavor Wu teaches wherein if a predetermined article is not stored in a predetermined storage portion, the controller transmits a notification to that effect (See FIG. 2, 3A-3H, ¶0057 and 0118).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Wu into Maru because it allows for the determination of an amount of specific food items included within the refrigerator as described in ¶0006 in order to remind a user as seen in FIG. 2 and FIGs. 3, thus providing further utility to the refrigerator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner




/EDEMIO NAVAS JR/Examiner, Art Unit 2483